Citation Nr: 1242078	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-34 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1975 to January 1995.   

This case comes before the Board of Veterans' Appeals (Board), in part, on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for a right knee disorder, and reopened and denied service connection for a back disorder.  This case also comes before the Board, in part, on appeal of a June 2010 rating decision of the RO which, in pertinent part, denied service connection for a left knee disorder.  

In a June 2010 statement, the Veteran reported that he currently had a right shoulder disorder that he believed was related to service.  The record contains no indication that the RO has developed a claim for service connection for a right shoulder disorder; therefore, the Board refers the claim for service connection for a right shoulder disorder to the RO for development.  

The Veteran originally requested a hearing before the Board, but subsequently withdrew this request in writing.  In January 2012, after the certification of the appeal to the Board, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.  

The issues of service connection for a back disorder, a right knee disorder, and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  A June 1995 rating decision denied service connection for a back disorder; the Veteran did not file a timely Substantive Appeal to the Board following the June 1995 rating decision. 

2.  The evidence associated with the claims file subsequent to the June 1995 rating decision relates to the unestablished facts of a current back disorder diagnosis and a nexus between the current back disorder and service; the newly submitted evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying service connection for a back disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 20.302, 20.1103 (2012).

2.  Evidence received since the June 1995 rating decision is new and material, and service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Because the determination below reopens service connection for a back disorder, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

Reopening Service Connection for a Back Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim for service connection for a back disorder.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Reopening Service Connection for a Back Disorder

The VA Regional Office in Chicago, Illinois, denied the Veteran's claim for service connection for a back disorder in a June 1995 rating decision, finding a lack of evidence of both a current back disability and a nexus to service.  As the Veteran did not file a Substantive Appeal to the Board regarding this decision in a timely manner, the June 1995 rating decision denial of service connection for a back disorder became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156(a),(b), 20.302, 20.1103. 

Reviewing the evidence received since the June 1995 rating decision, in a
November 2009 VA medical examination report, a VA examiner diagnosed the Veteran as having mild degenerative arthritis of the thoracic spine.  In a July 2010 Air Force Medical Group treatment record, an Air Force examiner stated that the Veteran was experiencing chronic musculoskeletal low back pain that was more likely than not related to the duties in service.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the November 2009 VA treatment record indicates that the Veteran has been diagnosed with a current back disability, specifically mild degenerative arthritis of the thoracic spine, a fact that was not substantiated by the evidence at the time of the June 1995 rating decision.  Moreover, the July 2010 Air Force Medical Group treatment record includes a medical opinion indicating that the Veteran was experiencing a current musculoskeletal disorder, resulting in low back pain, related to service, another fact not substantiated by the evidence at the time of the June 1995 rating decision.  The Board notes that the July 2010 Air Force examiner did not specifically state that the musculoskeletal low back pain was caused by or was even related to the diagnosed arthritis of the thoracic spine; however, assuming the 

credibility of the evidence for the very limited purpose of reopening the claim, the Board finds that the additional evidence is new and material to reopen service connection for a back disorder.  


ORDER

New and material evidence having been received, reopening of service connection for a back disorder is granted.


REMAND

The Board finds that additional development is required before the issues of service connection for a back disorder (on the merits), service connection for a right knee disorder, and service connection for a left knee disorder are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2012).

Service Connection for Back Disorder

The nature of the Veteran's claimed back disorder is not well-defined.  At the November 2009 VA examination, the Veteran reported that he was seeking service connection for middle to lower back disorders causing pain.  Subsequently, the Veteran indicated that he was seeking service connection for only a low back disorder.  The June 1995 rating decision denied service connection for a "back and neck" disorder; however, the service treatment records indicate that the Veteran reported experiencing pain radiating from the neck into the back, suggesting a disorder affecting the entire back.  Considering this evidence, the Board has not attempted to more precisely differentiate the type of back disorder for which the Veteran is seeking service connection.  

In a September 1991 service treatment record, a service examiner reported treating the Veteran for diagnosed upper back and neck myofascial strain or cervical dorsal spine tension myeltis.  In a November 1994 report of the Veteran's medical history, provided prior to his January 1995 discharge from service, the Veteran reported that he had experienced recurrent back pain.  In elaborating on the Veteran's report, a service examiner wrote that the Veteran had experienced generalized back pain occurring approximately once per month from 1992 to May 1993, with pain radiating down to the back from the neck.  The service examiner noted that the Veteran did not have a history of a specific back injury.  

VA scheduled the Veteran for a VA medical examination soon after his discharge from service; however, the Veteran failed to appear for that examination.  

As noted above, in the November 2009 VA medical examination report, the Veteran reported that he was seeking service connection for disorders causing both middle and lower back pain, but also stated that he had experienced onset of this post-service symptomatology only two years prior to the November 2009 VA medical examination.  After a physical examination, the November 2009 VA medical examiner diagnosed mild degenerative arthritis of the thoracic spine, but opined that this disorder was not related to service because the record indicated that the Veteran did not experience middle back to lower back disorder symptomatology during service; however, in the rationale for this opinion, the VA examiner failed to note the November 1994 report of the Veteran's medical history in which the service examiner noted that the Veteran experienced pain radiating from the neck down the back from 1992 through May 1993.  

Since the provision of the November 2009 VA medical examination report, the Veteran has submitted additional evidence in the form of treatment records.  In a July 2010 Air Force Medical Group treatment record, the Veteran indicated that he had experienced low back disorder symptomatology since service related to his in-service duties, to include lifting injured troops onto a plane.  An Air Force examiner reported that the Veteran gave a history of chronic musculoskeletal low back pain.  Based on the Veteran's report, the Air Force examiner opined that the Veteran's low back pain was more likely than not related to his in-service activities.  

In this case, the Air Force examiner wrote the opinion, indicating a nexus between the Veteran's low back pain and service, without reviewing the claims file or otherwise obtaining a full and accurate history apart from the claims file.  In so doing, the Air Force examiner did not review the claims file and did not note the Veteran's statements, included in the November 2009 VA medical examination report, indicating that he first experienced post-service low back pain in about 2007; therefore, the Board finds that the Air Force examiner's July 2010 opinion is of questionable probative value.  See Prejean, 13 Vet. App. at 448.

As noted above, the November 2009 VA examiner based the opinion that the Veteran's back disorder was not related to service ,in part, on the mistaken assumption that the Veteran's back was noted to be normal at service discharge; therefore, the Board finds that the November 2009 VA examiner's opinion is of weak probative value.  See Prejean, at 448.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  In addition, since the provision of the November 2009 VA medical examination, the Veteran has submitted additional records, to include the July 2010 Air Force Medical Group treatment record, in which an Air Force examiner found that it was more likely than not that the Veteran's low back disorder was related to in-service duties.  VA has not provided the Veteran with an additional VA medical examination in light of this evidence; therefore, as part of this remand, the AMC/RO should provide the Veteran with an additional VA medical examination to assist in determining the nature and etiology of the Veteran's back disorder.

Service Connection for Knee Disorders

Regarding the claimed knee disorders, the Veteran's service treatment records contain no notation, symptoms, diagnosis, or treatment for a knee disorder.  On his November 1994 report of medical history close to service separation, the Veteran specifically denied having ever having experienced any disorders of the knee.  

Several years later, in a July 2010 Air Force Medical Group treatment record, the Veteran reported experiencing knee pain since active duty.  In an additional July 2010 Air Force Medical Group treatment record, the Air Force examiner opined that it was more likely than not that the Veteran's musculoskeletal knee pain was related to prior military activities.  January 2012 VA MRI reports include findings of chondromalacia of the left knee and osteoarthritis of the right knee.  

In this case, the July 2010 Air Force examiner wrote the opinion, indicating a nexus between the Veteran's knee pain and service, without reviewing the claims file or without otherwise obtaining a full an accurate history of the disabilities from sources other than the claims file.  In the opinion, the Air Force examiner did not note the Veteran's statements included in the November 1994 report of his medical history specifically denying experiencing any disorders of the knee; therefore, the Board finds that the Air Force examiner's July 2010 opinion is of weak probative value.  See Prejean, 13 Vet. App. at 448.

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The United States Court for Veterans Appeals in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

In this instance, the Veteran has been diagnosed as having disabilities of both the left and right knee.  Although the service treatment records contain no notation indicating diagnosis or treatment for a knee disorder, the Veteran has filed lay statements indicating that he experienced chronic knee pain since service.  The record also contains the July 2010 Air Force examiner's opinion, indicating a nexus between the Veteran's knee pain and service, though the Board finds it to be of weakened probative value.  Therefore, the Board finds sufficient evidence to warrant a VA medical examination regarding the nature and etiology of any current knee disorder under the low threshold of McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's back and knee disorders.  After securing the necessary releases, the AMC/RO should attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, the AMC/RO should secure all outstanding VA treatment records and records from the 375th Medical Group.

2.  The AMC/RO should provide the Veteran with a VA joints (orthopedics) examination, to be performed by an appropriate VA examiner, to assist in determining the etiology of the Veteran's back, right knee, and left knee disorders.  The relevant documents in the claims file should be sent to the VA examiner for his or her review.  

The VA examiner should also note that the Veteran's claim for service connection for a back disorder encompasses, at least, any disorders of the middle and lower back.  

Following a review of the relevant history and medical evidence, an interview with the Veteran, and a physical examination and any necessary testing, the VA examiner is asked to offer the following opinions: 

a.  Is it at least as likely as not (a 50 percent or greater degree of probability) that any back disorder that is currently present began during service or is otherwise linked to some incident of active duty? 

b.  Is it at least as likely as not (a 50 percent or greater degree of probability) that any right knee disorder that is currently present began during service or is otherwise linked to some incident of active duty? 

c.  Is it at least as likely as not (a 50 percent or greater degree of probability) that any left knee disorder that is currently present began during service or is otherwise linked to some incident of active duty? 

In the VA joints examination report, the VA examiner is requested to specifically note the November 1994 report of the Veteran's medical history.  The VA examiner should also note the findings regarding the etiology of the Veteran's back and knee disorders included in the November 2009 VA medical examination report, and the July 2010 Air Force Medical Group treatment record.  The VA examiner is requested to specifically note and explain any disagreements the VA examiner might have with the conclusions reached in these reports. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for a back disorder, a right knee disorder, and a left knee disorder.  If the benefits sought remain denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


